J-S06010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID HARRINGTON                           :
                                               :
                       Appellant               :   No. 1028 EDA 2020

               Appeal from the PCRA Order Entered March 6, 2020
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007927-2014

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID HARRINGTON                           :
                                               :
                       Appellant               :   No. 1029 EDA 2020

               Appeal from the PCRA Order Entered March 6, 2020
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007928-2014


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                             FILED: MAY 7, 2021

        David Harrington appeals from the orders1 entered in the Philadelphia

County Court of Common Pleas, which denied his first petition filed under the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1As will be discussed in detail below, the orders involved two related criminal
dockets, CP-51-CR-0007927-2014 (“Docket No. 7927”) and CP-51-CR-
0007928-2014 (“Docket No. 7928”).
J-S06010-21


Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546.2

Harrington seeks relief from an aggregate sentence of 26 to 52 years’

incarceration, imposed on June 12, 2015, after he entered an open guilty plea

at the two criminal dockets to two counts of attempted murder, two counts of

aggravated assault, two counts of possession of an instrument of crime

(“PIC”), three violations of the Uniform Firearms Act (“VUFA”) (illegally

possessing a firearm, carrying a firearm without a license, and carrying a

firearm on the streets of Philadelphia), one count of unlawful restraint, and

one count of terroristic threats.3 On appeal, Harrington claims counsel was

ineffective for causing him to enter into an involuntary guilty plea. For the

reasons discussed below, we find the PCRA court properly denied Harrington

relief and affirm.

       Harrington’s convictions stem from an incident that occurred on May 14,

2014, during which he forced his wife into the basement of their home at

gunpoint, instructed her to tie her leg to a chair, and shot her numerous times

in the head and chest area. See PCRA Court Opinion, 7/17/2020, at

unnumbered 2. He left her in the basement and then drove to the home of his


____________________________________________


2 This Court, acting sua sponte, consolidated Harrington’s appeals pursuant to
Pa.R.A.P. 513 after considering the trial court dockets, notices of appeal, and
criminal docketing statements filed at Docket Nos. 1028 EDA 2020 and 1029
EDA 2020, and the “Application for Establishment Of A Uniform Briefing
Schedule,” filed by counsel for Harrington. See Order, 8/17/2020.

3 18 Pa.C.S.A. §§ 901(a), 2702(a), 907(a), 6105(a) 6106(a)(1), 6108,
2902(a)(1), and 2706(a)(1), respectively.

                                           -2-
J-S06010-21


wife’s purported boyfriend and shot that individual in the left eye. See id., at

unnumbered 3. Harrington subsequently went to a bridge in a nearby area

and threw the gun into the river. See id. Harrington later turned himself into

the police and gave a full, inculpatory statement, in which he admitted to

shooting his wife five times, shooting her paramour one time in the eye, and

then throwing the gun in the water. See id. Both victims survived the

shootings.

      Harrington was charged at two separate but related criminal dockets:

(1) Docket No. 7927 concerned the purported boyfriend of Harrington’s wife

and (2) Docket No. 7928 addressed Harrington’s wife.

      As noted above, Harrington pled guilty to numerous crimes related to

the shootings on April 10, 2015. On June 12, 2015, the court imposed

consecutive sentences of 12 ½ to 25 years of imprisonment on each attempted

murder conviction. The court merged one of the PIC counts into the other and

sentenced Harrington to a term of two and a half to five years’ incarceration

to run concurrent to the attempted murder sentences. It imposed a concurrent

sentence of five to ten years’ imprisonment on one VUFA count. Additionally,

the court imposed one to two years’ incarceration on the unlawful restraint

conviction to run consecutive to the attempted murder sentences. It imposed

no further penalty on the remaining counts. Harrington filed a post-sentence

motion for reconsideration, which the trial court denied on July 16, 2015.




                                     -3-
J-S06010-21


       This Court affirmed his judgment of sentence on May 15, 2017.4 See

Commonwealth v. Harrington, 170 A.3d 1212 [2211 EDA 2015] (Pa.

Super., filed May 15, 2017) (unpublished memorandum). Harrington did not

file a petition for allowance of appeal with the Pennsylvania Supreme Court.

       Subsequently, on February 16, 2018, Harrington filed this, his first, pro

se, PCRA petition. Counsel was appointed, who filed an amended petition on

November 1, 2019. In his petition, Harrington alleged his plea was unlawfully

induced and trial counsel was ineffective for allowing him to enter an

involuntary and unknowing plea. The PCRA court held an evidentiary hearing

on March 6, 2020, and at the conclusion of the hearing, the court dismissed

Harrington’s PCRA petition.5 This timely appeal followed.6

       “Our standard of review for issues arising from the denial of PCRA relief

is well-settled. We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Presley,

193 A.3d 436, 442 (Pa. Super. 2018) (citation omitted), appeal denied, 201




____________________________________________


4  Harrington raised two claims on direct appeal that concerned the
discretionary aspects of his sentencing.

5Three days later, the court entered an order reflecting its dismissal of
Harrington’s petition.

6 On May 28, 2020, the PCRA court ordered Harrington to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Harrington filed a concise statement on June 11, 2020. The PCRA court issued
an opinion pursuant to Pa.R.A.P. 1925(a) on July 17, 2020.

                                           -4-
J-S06010-21


A.3d 154 (Pa. 2019). With the exception of the PCRA court’s legal conclusions,

our standard of review is deferential:

      We view the findings of the PCRA court and the evidence of record
      in a light most favorable to the prevailing party. With respect to
      the PCRA court’s decision to deny a request for an evidentiary
      hearing, or to hold a limited evidentiary hearing, such a decision
      is within the discretion of the PCRA court and will not be
      overturned absent an abuse of discretion. The PCRA court’s
      credibility determinations, when supported by the record, are
      binding on this Court; however, we apply a de novo standard of
      review to the PCRA court’s legal conclusions.

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015) (citations and

quotation marks omitted).

      In his sole issue on appeal, Harrington asserts counsel was ineffective

for causing him to enter an involuntary and unknowing guilty plea based on

numerous circumstances. See Appellant’s Brief, at 14. First, he contends

counsel never explained or asked “if [Harrington] understood the nature of

the crimes, and [to] what he was pleading guilty[.]” Id. As a result, Harrington

alleges he did not understand the nature of the attempted homicide charge

insofar as he was unaware that the charge requires the Commonwealth prove

he had a specific intent to kill the victims. See id.

      Additionally, Harrington complains that while counsel informed him of

the total maximum sentence possible, counsel did not tell him that the

sentence could be imposed consecutively, and this caused him “to enter a

guilty plea unknowingly and unintelligently as is required by law.” Id.

Harrington states he thought his sentences would run concurrently, and that


                                      -5-
J-S06010-21


counsel promised that he would receive a sentence of ten to 20 years if he

pled guilty. See id., at 14-15.

      Lastly, Harrington alleges that because he has been diagnosed with

clinical depression and bipolar affective disorder, counsel failed to advise him

that a diminished capacity defense could lower the degree of guilt as to his

attempted murder conviction from first degree to third degree. See id., at 15-

16. Harrington further claims that the diminished capacity defense would have

demonstrated that he was incapable of forming the specific intent to kill. See

id., at 17. Harrington concludes that his claim of counsel’s ineffective

inducement of his guilty plea was of arguable merit, there was no reasonable

basis to justify counsel’s ineffectiveness, and he suffered actual prejudice as

a result of counsel’s actions.

      We are guided by the following principles concerning a claim of

ineffective assistance of counsel as to a guilty plea. We presume counsel is

effective, and an appellant bears the burden to prove otherwise. See

Commonwealth v. Bennett, 57 A.3d 1185, 1195 (Pa. 2012). The test for

ineffective assistance of counsel is the same under both the Federal and

Pennsylvania Constitutions. See Strickland v. Washington, 466 U.S. 668,

687-688, (1984); Commonwealth v. Kimball, 724 A.2d 326, 330-332 (Pa.

1999). An appellant must demonstrate: (1) his underlying claim is of arguable

merit; (2) the particular course of conduct pursued by counsel did not have

some reasonable basis designed to effectuate his interests; and (3) but for


                                     -6-
J-S06010-21


counsel’s ineffectiveness, there is a reasonable probability that the outcome

of the proceedings would have been different. See Commonwealth v.

Solano, 129 A.3d 1156, 1162-1163 (Pa. 2015). A failure to satisfy any prong

of the test for ineffectiveness will require rejection of the claim. See id., at

1163.

        Moreover, we note “[a] criminal defendant has the right to effective

counsel during a plea process as well as during trial.” Commonwealth v.

Rathfon, 899 A.2d 365, 369 (Pa. Super. 2006) (citation omitted). Where, as

here, Harrington pled guilty, in order to satisfy the prejudice requirement, he

must show that “there is a reasonable probability that, but for counsel’s errors,

he would not have pleaded guilty and would have insisted on going to trial.”

Id., at 370. Additionally, “[w]here the defendant enters his plea on the advice

of counsel, the voluntariness of the plea depends upon whether counsel’s

advice was within the range of competence demanded of attorneys in criminal

cases.” Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa. Super. 2002)

(citation omitted) (internal quotation marks and citations omitted).

        Furthermore, “[a] person who elects to plead guilty is bound by the

statements he makes in open court while under oath and may not later assert

grounds for withdrawing the plea which contradict the statements he made at

his plea colloquy.” Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa.

Super. 2011). Pennsylvania Rule of Criminal Procedure 590, “which pertains

to procedures for entering pleas and plea agreements, requires pleas to be


                                      -7-
J-S06010-21


entered in open court, and specifies that the trial judge must make inquiries,

on   the   record,   to   determine   whether   the   plea   is   voluntarily   and

understandingly tendered.” Commonwealth v. McGarry, 172 A.3d 60, 66-

67 (Pa. Super. 2017).

      Lastly, this Court has held where the record clearly shows the court

conducted a thorough plea colloquy and the defendant understood his rights

and the nature of the charges against him, the plea is voluntary. See

Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2001). In

examining whether the defendant understood the nature and consequences

of his plea, we look to the totality of the circumstances. See id.

      Here, the record belies Harrington’s assertions. Harrington signed a

written plea colloquy in which he acknowledged on the record that he

understood the nature of the charges to which he was pleading guilty, he

recognized the rights he was giving up, he was aware of the permissible range

of sentences for the offenses for which he was charged, and that he was

entering the plea knowingly, voluntarily, and intelligently. See Colloquy for

Plea of Guilty, 4/10/2015 at 1. He averred that counsel had informed him of

the elements of the crimes that the Commonwealth must prove to convict

him, and that he could go to jail for up to 65 years and be fined $60,000 for

the crimes. See Written Guilty Plea Colloquy, 4/10/2015, at 1. Additionally,

Harrington indicated there was “no plea bargain of any kind, except that the

District Attorney promised to drop the charges of all others” and no one


                                      -8-
J-S06010-21


promised him anything if he pled guilty. Id. Moreover, Harrington confirmed

that he was satisfied with the advice and service that he received from his

counsel. See id., at 3.

        At the plea hearing, the court informed Harrington of his constitutional

right to have a jury trial, and Harrington acknowledged that he understood

this right. See N.T., 4/10/2015, at 5. The court then asked the Commonwealth

to provide the factual basis for the offenses and Harrington confirmed that

those were the facts to which he was pleading guilty. See id., at 6-9. The

court also inquired if Harrington went over the colloquy forms with counsel

and did counsel provide him with an opportunity to ask questions so that he

understood the contents of the documents, to which Harrington replied in the

affirmed. See id., at 10. Additionally, Harrington stated he was under the

influence of some medication, a drug called Lamictal,7 on the day of the

hearing, but indicated that he understood everything that was happening, he

was clear-headed, and he was pleading guilty in a knowing, intelligent, and

voluntary manner. See id., at 10-11. Lastly, Harrington again confirmed that

he was satisfied with counsel’s representation. See id., at 11.

        Furthermore, at the PCRA hearing, which was limited to the issue of

whether there was a promise made by counsel to Harrington concerning the




____________________________________________


7   Harrington indicated that he suffers from bipolarism and clinical depression.

                                           -9-
J-S06010-21


length of his sentence, Harrington provided an on-the-record statement, in

which he averred, in relevant part:

     [Counsel] had persuaded me by coercive actions by visiting me
     15 times over the course of a year…. [Counsel] always said he
     was checking on me and getting me off the block for a moment.
     Each of these times he was coaching me on what to say and do in
     court, and even how to answer the Court’s questions, and I will
     receive a 10 to 20 year sentence. Each time [counsel’s] confidence
     grew in the sentence, so did mine. As my mental health began
     to improve, I began to realize there was no negotiated plea
     of 10 to 20 years that I assumed that … was where the
     confidence came in.

N.T., 3/6/2020, at 8-9 (emphasis added).

     When Harrington was asked about his assertion that counsel promised

he would receive a sentence of ten to twenty years, the following exchange

took place:

     [The Commonwealth]. And it is your testimony today that he
     promised you would get 10 to 20 years?

     [Harrington]. Over the course of that time in the visits, that [was
     not] his communications to me.

     THE COURT: It was or was not?

     [Harrington]: It was not his communication to me.

     THE COURT: Okay.

     [Harrington]: The one time that he did promise me -- or excuse
     me. The time that he used the word “I promise,” was … prior to
     the sentence when I learned some stuff -- I’m not sure if you
     remember. I learned some stuff from the law library, and I tried
     to present it to you. So when I met with him back here prior to us
     coming out, he was upset about me presenting this information to
     you. So … he got upset because I kind of sprung it on him that
     this is what I wanted to do. And he used some choice words. And


                                      - 10 -
J-S06010-21


      then he said -- after the choice words, he said he had to come to
      speak to you.

             Once he came back, his attitude was a little different, and I
      don’t want to say that he was kind of begging me, but it was in
      that context that he was like, Please, do not take that stuff out
      there. Please do not take that stuff out there. Please do not do
      that. I promise you, I will get you 10 to 20. I am going to get you
      10 to 20.

Id., at 12-13.

      Moreover, when asked if Harrington remembered being questioned if

there was any deal in place at the time of sentencing, he answered in the

negative. See id., at 16. He did not remember making a similar allegation in

his earlier on-the-record statement at the hearing. See id.

      Harrington’s counsel also took the stand at the PCRA hearing. Counsel

testified he had been a licensed attorney since 2005, and a public defender

since 2008. See id., at 18. He indicated he has never promised a set term of

incarceration to a defendant who was in the process of entering into an open

guilty plea. See id., at 19. Counsel stated that Harrington vacillated between

pleading guilty and going to trial but noted that Harrington had turned himself

into police and confessed to the shootings. Id., at 22.

      When specifically questioned about Harrington’s plea and the possibility

that he promised his client certain terms, counsel stated, “I don’t remember

doing that, but that seems very unlikely.” Id., at 19. Counsel testified that a

ten-to-twenty-year sentence may have been discussed as Harrington’s desire

or request. See id., at 24. However, counsel pointed out that he issued a


                                     - 11 -
J-S06010-21


sentencing memorandum, requesting an aggregate term of 15 to 30 years’

imprisonment, which led him to believe that he informed Harrington that the

lower sentence was not “realistic.” Id. Counsel stated that to the best of his

recollection, he told Harrington prior to the guilty plea that he was going to

recommend a sentence of 15 to 30 years. See id., at 25. Counsel also

indicated he advised Harrington that the court could have accepted or rejected

his recommendation as there was no guarantee with an open plea. See id.,

at 28. Lastly, counsel testified he was aware that Harrington had suffered with

depression at a number of points in his life. See id., at 23.8

       In its opinion, the PCRA court found counsel’s testimony to be credible

because “it was corroborated by the guilty plea colloquy signed by

[Harrington] at the time of the plea and by trial counsel’s sentencing

memorandum which requested a sentence of 15 to 30 years.” PCRA Court

Opinion, 7/17/2020, at unnumbered 6. Furthermore, the court determined

counsel’s “advice pertaining to [Harrington]’s guilty plea to be within the range

of competence demanded of attorneys in criminal cases.” Id.

       Based on the record, we can find no fault in the PCRA court’s conclusion

that Harrington did not demonstrate his decision to enter into the open guilty

plea to numerous crimes, including attempted murder, was unknowingly,



____________________________________________


8 At the time of the PCRA hearing, Harrington testified that he was on a
“medication vacation” and was taking time away from medicine to see if he
could try to “maintain [himself] without it.” N.T., 3/6/2020, at 11.

                                          - 12 -
J-S06010-21


involuntarily, and unintelligently made. Harrington is bound by the sworn

statements he made at the hearing and on the written colloquy form, including

his declarations that he had been fully advised of all statutory elements for

each crime, that he was aware of the permissible sentencing ranges of the

crimes for which he was pleading guilty, that his medication did not prohibit

him from entering a knowing, intelligent, and voluntary plea, and that he had

no reservations with counsel’s representation. See Yeomans, 24 A.3d at

1047.

        Moreover, counsel’s testimony at the PCRA hearing, which the court

found credible, supports the determination that Harrington was adequately

apprised of the sentence counsel was recommending in addition to the

maximum sentence he could receive, and that he was not guaranteed a

particular sentence. Likewise, as indicated by the PCRA court, counsel’s

actions were supported by a reasonable basis designed to effectuate

Harrington’s interests. See Solano, 129 A.3d at 1162-1163. Therefore,

because the PCRA court’s findings of fact are supported by the record, and its

resulting legal conclusions are correct, Harrington’s allegations of ineffective

assistance of plea counsel fail. Accordingly, we affirm the order denying

Harrington PCRA relief.

        Order affirmed.




                                     - 13 -
J-S06010-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/21




                          - 14 -